DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarikaya et al. (US 9,311,298).
Regarding Claim 1, Sarikaya et al discloses a method of conversational event modeling for control of a conversational system, comprising: receiving an input at an active dialog in a dialog stack of a conversational model, the dialog stack comprising a plurality of levels of dialogs (Fig. 2) (GUI 200 shows the processing of the example NL sentence 205 "Show me Kobe Bryant jump shot pictures.") (col. 5, lines 12-13); generating an event at the active dialog based on the input (Domain section 210 shows results from running a domain detector on example NL sentence 205) (col. 5, lines 14-30); propagating the event to a plurality of dialogs at different respective levels within the dialog stack (Intent Action section 220 shows results from running an intent action detector on example NL sentence 205) (col. 5, lines 32-46); and selecting one of the plurality of dialogs to process the event (The developer can compare the example NL 
Regarding Claim 2, Sarikaya et al discloses a method, further comprising: determining at each dialog of the plurality of dialogs a confidence level related to processing the event, wherein the selecting is at least partially based on the confidence level of each dialog of the plurality of dialogs (In response to running the intent action classifier, the most likely intent actions (e.g., top N results) along with a confidence score is displayed) (col. 5, lines 32-46).
Regarding Claim 3, Sarikaya et al discloses a method, wherein at least two dialogs of plurality of dialogs have equal confidence levels (In response to running the intent action classifier, the most likely intent actions (e.g., top N results) along with a confidence score is displayed) (col. 5, lines 32-46), and wherein the selecting comprises: choosing a dialog nearest the active dialog in the dialog stack from the at least two dialogs for processing the event (The developer can compare the example NL sentence to the example sentences and decide to pick one of the suggested intent actions) (col. 5, lines 41-46).
Regarding Claim 4, Sarikaya et al discloses a method, further comprising: identifying at least one of an intent or an entity for the event with a recognizer of each dialog of the plurality of dialogs in response to receiving the event, wherein the confidence level for each dialog is at least partially based on the at least one of the intent or the entity relative to one or more conversational rules of the dialog (In response to running the intent action classifier, the most likely intent actions (e.g., top N results) along with a confidence score is displayed) (col. 5, lines 32-46).
Regarding Claim 5, Sarikaya et al discloses a method, further comprising: controlling the propagating of the event in the dialog stack based on an event control parameter at a dialog (An intent action is the action to be performed (e.g. find, post, play, buy . . . ) in the example NL sentence. For example, intent action detector 123 may predict the intent action for a current NL sentence to be: a get action; a find action; a post action; a play action; and the like. The predicted intent action may be displayed to the developer in GUI 112 to determine if the predicted intent action is the desired action) (col. 3, lines 54-62).
Regarding Claim 6, Sarikaya et al discloses a method, wherein the input corresponds to at least one of a cancel function or a help function (Intent action detector 123 is configured to predict the intent action for the current example NL sentence. An intent action is the action to be performed (e.g. find, post, play, buy . . . ) in the example NL sentence) (col. 3, lines 45-53).
Regarding Claim 7, Sarikaya et al discloses a method, wherein the propagating comprises passing the event from a child dialog to a parent dialog in the dialog stack (Flowing to operation 450, slot tagging is performed  ….   For example, a travel domain may comprise slots for departure location, departure time, arrival time, arrival destination, travel method, constraints (e.g., lowest cost, no layovers, etc.). A dining domain may comprise slots for cuisine type, time, party size, reservation needed, and relative location (e.g., in walking distance, near a transit station, etc.)) (col. 7, lines 45-65)
Claims 8 and 15 are rejected for the same reasons as claim 1.
Claims 9 and 16 are rejected for the same reasons as claim 2.
Claims 10 and 17 are rejected for the same reasons as claim 3.
Claims 11 and 18 are rejected for the same reasons as claim 4.
Claims 12 and 19 are rejected for the same reasons as claim 5.
Claim 13 is rejected for the same reasons as claim 6.
Claims 14 and 20 are rejected for the same reasons as claim 7.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/14/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Campbell et al. (US 10,740,370) discloses a system for implement multi-turn dialogs.
Zhang et al. (US 10,498,673) discloses a device and method for providing user-customized content.
Shah et al. US (10,424,302) discloses techniques related to turn-based reinforcement learning for dialog management.
Campbell et al. (US 10,387,463) discloses a system for implement multi-turn dialogs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATWANT K SINGH/Primary Examiner, Art Unit 2672